Case 9:20-cv-80037-DMM Document 9 Entered on FLSD Docket 03/19/2020 Page 1 of 2




                                     UNITED STATES DISTRICT COURT
                                     SOUTHERN DISTRICT OF FLORIDA

                          CASE No. 20-80037-CV-MIDDLEBROOKS/BRANNON

  NICK ROGERS, as an individual and on
  behalf of all others similarly situated,

             Plaintiff,

  vs.

  NOW HOME BUYERS LLC dba
  WHOLESALE FLORIDA HOMES, INC.,
  A Florida Corporation

        Defendants.
  ___________________________________________/

             STIPULATION FOR FINAL ORDER OF DISMISSAL WITH PREJUDICE

             Plaintiff, NICK ROGERS, individually, and Defendant, NOW HOME BUYERS LLC

  (“Defendant”), pursuant to F.R.C.P. 41(2), hereby enter into this Stipulation for Final Order of

  Dismissal with Prejudice, and stipulate as follows:

             1.       On February 3, 2020, the Parties advised the Court by telephone that the Parties

  have reached a settlement.

             2.       On February 3, 2020, the Court issued its Paperless Order directing the Parties to

  file closing documents. [D.E. 7].

             3.       The Parties hereby request and stipulate to entry of the attached1 order dismissing

  the case with prejudice with the Court retaining jurisdiction to enforce the terms of the settlement

  agreement.




  1
      The stipulated Order is attached as Exhibit 1
Case 9:20-cv-80037-DMM Document 9 Entered on FLSD Docket 03/19/2020 Page 2 of 2




         WHEREFORE, Plaintiff and Defendant respectfully request that the Court enter the Order

  attached hereto, or other similar Order of Dismissal with Prejudice wherein the Court retains

  jurisdiction to enforce the terms of the Settlement.

  DATED this 19th day of March, 2020            Respectfully Submitted,

                                                /s/ Joshua H. Eggnatz
                                                Joshua H. Eggnatz, Esq. (Fla. Bar No.: 0067926)
                                                E-Mail: JEggnatz@JusticeEarned.com
                                                Michael J. Pascucci, Esq. (Fla. Bar No.: 0083397)
                                                E-Mail: Mpascucci@JusticeEarned.com
                                                EGGNATZ | PASCUCCI
                                                7450 Griffin Rd., Ste. 230
                                                Davie, FL 33314
                                                Telephone: 954-889-3359
                                                Facsimile: 954-889-5913

                                                Attorneys for Plaintiff

                                                /s/ Craig Martinez
                                                Managing Member
                                                Now Home Buyers, LLC
                                                703 Shotgun Road
                                                Sunrise, FL 33326

                                                On behalf of Defendant


                                   CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that a true and correct copy of the foregoing was served on all

  parties on the attached Service List on this 19th day of March 2020.

                                                 By /s/ Joshua H. Eggnatz
                                                    Joshua H. Eggnatz, Esq

                                           SERVICE LIST
                                              Managing Member
                                              Now Home Buyers, LLC
                                              703 Shotgun Road
                                              Sunrise, FL 33326
                                              triplej7777@yahoo.com

                                                   2
